Citation Nr: 1452701	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-08 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case now resides with the VA RO in Winston-Salem, North Carolina.

In November 2013 the Veteran was notified that he was scheduled for a hearing before a Veterans Law Judge in December 2013.  

The Veteran responded in a November 2013 letter that he had been rated as "over 100% since mid 2012" and he wished to withdraw his hearing request so that someone else could have the spot.

The Board thanks the Veteran for this letter and his concern for another Veteran. 

In a November 2013 statement the Veteran's representative clarified that the Veteran wished to withdraw "any and all issues that are on appeal at this time."


FINDING OF FACT

In November 2013, prior to the promulgation of a decision on appeal, the Veteran and his representative notified that Board, in writing, that he wished to withdraw the claim for entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the Veteran's claim for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


